DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MARC A. VIVENZIO on 08/04/2022.

The application has been amended as follows: 


Amendments to the Claims:
Claims 1-9 are cancelled.
Claim 10 is amended to state:
--10. (Currently Amended) A gas compressor train comprising: 
	a centrifugal compressor comprised of a compressor inlet, a compressor outlet, a plurality of compressor stages[[,]] including two intermediate compressor stages, sequentially arranged between the compressor inlet and the compressor outlet, and at least a first set of variable inlet guide vanes at an inlet of a first one of the compressor stages; 
	a driver machine drivingly coupled to the centrifugal compressor; 
	a controller configured to control the opening and closing of the set of variable inlet guide vanes, wherein prior to start-up and acceleration of the centrifugal compressor, the controller is configured to at least partly close the first set of variable inlet guide vanes, and during the start-up and acceleration of the centrifugal compressor, with the first set of variable inlet guide vanes at least partly closed, the controller is further configured to open the first set of variable inlet guide vanes to increase gas flow through the centrifugal compressor once a predetermined minimum operating speed has been achieved;
	a bleeding line to bleed a portion of the gas flowing from a delivery side of one of the compressor stages and return the bled gas to an inlet of another of the compressor stages upstream of the delivery side when starting rotation of the centrifugal compressor and accelerating the centrifugal compressor up to the predetermined minimum operating speed; and
	a first side stream, a second side steam and a third side stream, 
	wherein the plurality of compressor stages of the centrifugal compressor comprises a first set of compressor stages [[,]] including the two intermediate compressor stages, and a second set of compressor stages, the first set of compressor stages arranged in a back-to-back configuration relative to the second set of compressor stages, and
wherein the first side stream and the second side stream are fluidly coupled to a respective one of the two intermediate compressor stages [[of]] in the first set of compressor stages, and the third side steam is fluidly coupled to a compressor stage of the second set of compressor stages, said compressor stage of the second set of compressor stages being the most upstream compressor stage [[of]] in the second set of compressor stages, the third side stream configured to merge with a partly compressed process fluid from an outlet of the first set of compressor stages to form a merged stream, the merged stream fluidly coupled to an inlet of the second set of compressor stages.--


Claim 16 is amended to state: 
--16. (Currently Amended) The gas compressor train of claim 15, wherein an outlet of the bleeding line is connected to an inlet of the most upstream stage of the plurality of compressor stages.--


Claim 17 is amended to state:
--17. (Currently Amended) The gas compressor train of claim 10, further comprising a second set of variable inlet guide vanes configured to modulate a flow rate of fluids respectively flowing through the first side stream, the second side stream, and the third side stream.--
Reasons for Allowance
Claims 10-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as amended require the limitations: 
“a first side stream, a second side steam and a third side stream, 
	wherein the plurality of compressor stages of the centrifugal compressor comprises a first set of compressor stages including the two intermediate compressor stages, and a second set of compressor stages, the first set of compressor stages arranged in a back-to-back configuration relative to the second set of compressor stages, and
wherein the first side stream and the second side stream are fluidly coupled to a respective one of the two intermediate compressor stages in the first set of compressor stages, and the third side steam is fluidly coupled to a compressor stage of the second set of compressor stages, said compressor stage of the second set of compressor stages being the most upstream compressor stage in the second set of compressor stages, the third side stream configured to merge with a partly compressed process fluid from an outlet of the first set of compressor stages to form a merged stream, the merged stream fluidly coupled to an inlet of the second set of compressor stages.” In combination with all of the other limitations set forth in the independent claim. These limitations are not anticipated or made obvious by the prior art of record.
Additionally, Applicants arguments (REM filed 06/24/2022) at Page 6 ¶5-Page 7 ¶1 directed to the prior art rejections, are persuasive.
Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        


/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746